Citation Nr: 0324840	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 based on 
entitlement to a total disability rating for a continuous 
period of at least 10 years prior to death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  He died in July 1998.  The appellant is his surviving 
spouse.  

This matter came before the Board on appeal from decisions by 
the Department of Veterans Affairs (VA) Waco, Texas, regional 
office (RO).  In a decision of August 2002, the Board 
confirmed the denial of service connection for the cause of 
death.  The Board deferred review of the issue regarding DIC 
under 38 U.S.C.A. § 1318 pending review of applicable 
regulations by the United States Court of Appeals for the 
Federal Circuit.  The stay on adjudication of such claims has 
since been lifted.  


REMAND

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on entitlement of the veteran to a 
total disability rating for a continuous period of at least 
10 years prior to death.  She asserts that he was unemployed 
for at least 20 years before he died.  

During his lifetime, the veteran established service 
connection for a paranoid schizophrenic reaction, effective 
from October 9, 1970.  The RO assigned an initial rating of 
50 percent.  As of the date of his death, the disorder had 
been rated as 100 percent disabling effective from April 13, 
1992.  

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The law is applicable to the appellant's claim.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that because of the change in the law brought 
about by the VCAA and the Quartuccio decision interpreting 
that law, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law and implementing regulations.  

The Board also notes that the implementing regulation 
pertaining to claims for DIC under 38 U.S.C.A. § 1318 was 
revised during the course of this appeal.  The prior version 
of § 3.22 had stated that DIC benefits would be provided when 
a veteran "was in receipt of or for any reason . . . was not 
in receipt of but would have been entitled to receive 
compensation at the time of death."  38 C.F.R. § 3.22(a)(2) 
(1999) (emphases added).  The revised regulation replaced 
this broad permissive statement with seven enumerated 
exceptions, including providing for the reopening of claims 
only on grounds of CUE.  38 C.F.R. § 3.22 (2002).  The 
revised 38 C.F.R. § 3.22 limited the circumstances under 
which a veteran's survivor may claim entitlement to DIC 
benefits by defining the "entitled to receive" language as 
follows:
"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (2000) (emphasis added).

The January 2000 revision of sections 3.22 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  The appellant and her representative 
must be afforded an opportunity to argue the merits of her 
case under these revised regulations.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.

2.  Thereafter, the RO should 
readjudicate the appellant's claim under 
the revised version of 38 C.F.R. § 3.22.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




